Case: 10-30873 Document: 00511464586 Page: 1 Date Filed: 05/03/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                               May 3, 2011
                                          No. 10-30873
                                        Summary Calendar                       Lyle W. Cayce
                                                                                    Clerk

STEVEN L. RUTHERFORD,

                                                       Plaintiff - Appellant

v.

EMPLOYMENT                STANDARD                ADMINISTRATION,      Office     of   Worker
Compensation,

                                                       Defendant - Appellee

-----------------------------------------------
STEVEN L. RUTHERFORD,

                                                       Plaintiff - Appellant

v.

UNITED STATES JUSTICE DEPARTMENT; JIM LETTEN, Attorney, U.S.
Justice Department; THOMAS L. WATSON, Assistant U.S. Attorney Chief, Civil
Division,

                                                       Defendants - Appellees

-------------------------------------------------
STEVEN L. RUTHERFORD,

                                                       Plaintiff - Appellant

v.

UNITED STATES DEPARTMENT OF LABOR, Branch of Hearing and Review,

                                                       Defendant - Appellee
      Case: 10-30873 Document: 00511464586 Page: 2 Date Filed: 05/03/2011

                                             No. 10-30873

-------------------------------------------------
STEVEN L. RUTHERFORD,

                                                          Plaintiff - Appellant

v.

UNITED STATES DEPARTMENT OF LABOR,

                                                          Defendant - Appellee

--------------------------------------------------
STEVEN L. RUTHERFORD,

                                                          Plaintiff - Appellant

v.

EMPLOYEES COMPENSATION APPEALS BOARD,

                                                          Defendant - Appellee

---------------------------------------------------
STEVEN L. RUTHERFORD,

                                                          Plaintiff - Appellant

v.

UNITED STATES POSTAL                          SERVICE;        UNITED      STATES   POSTAL
INSPECTION SERVICE,

                                                          Defendants - Appellees


                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                                USDC No. 2:09-CV-5436




                                                      2
     Case: 10-30873 Document: 00511464586 Page: 3 Date Filed: 05/03/2011

                                       No. 10-30873

Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Steven L. Rutherford has applied for leave to proceed in forma pauperis
(IFP) in his appeal from the district court’s dismissal for lack of subject matter
jurisdiction of his consolidated lawsuit relating to the denial of his Federal
Employees Compensation Act (FECA) claim. The district court also dismissed
with prejudice Rutherford’s related claims against two defendants based on
qualified immunity. Rutherford has also filed in this court motions seeking
“Injunction of Relief,” a writ of habeas corpus, a “Writ of Release,” a “Writ of
Seizure,” and expedited consideration of two of these motions.
       To proceed IFP, Rutherford must show that he is a pauper and that the
appeal is taken in good faith, i.e., that he will raise a nonfrivolous issue on
appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
       Rutherford has not shown that he is financially eligible to proceed IFP in
his appeal. See Adkins v. E. I. Du Pont de Nemours & Co., 335 U.S. 331, 339-40
(1948). His motion for leave to proceed IFP on appeal is denied.
       Examination of the record, Rutherford’s appellate brief, and his various
motions and responses show that this appeal is frivolous. Accordingly, the
appeal is dismissed. See 5th Cir. R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202
n.24 (5th Cir. 1997). Rutherford’s remaining motions are also denied.
       ALL MOTIONS DENIED; APPEAL DISMISSED AS FRIVOLOUS.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.

                                              3